The judgment from which this appeal is prosecuted was rendered on April 28, 1913. On the same day motion for a new trial was filed, and on May 15, 1913, was overruled. The case-made bears no endorsement purporting to show that it was filed in the office of the clerk of the trial court, and for that reason it is a nullity. Rev. Laws 1910, sec. 5242; St.Louis, I. M.   S. R. Co. v. Burrow, 33 Okla. 701, 127 P. 478. The statutory period of six months, within which to perfect an appeal to this court, having expired, no time remains within which plaintiffs in error can withdraw the case-made and perfect the same by filing it with the clerk of the trial court; and, upon the authority of Brooks et al. v. United MineWorkers of America et al., 36 Okla. 109, 128 P. 236, and Ft.Smith   W. R. Co. v. McKee, 38 Okla. 194, 132 P. 497, the case-made cannot be considered on appeal. Certifying the same also as a transcript avails nothing, for the reason that no error is assigned apparent on the face of the record. The motion to dismiss is sustained.
All the Justices concur.